DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 5286954 in view of Graef et al. (US 20130075467).
Re claim 1, Sato et al. teaches:
	A safe having a safe door (FIG. 8 and safe door BR);
	A plurality of drawers disposed inside the safe drawable from inside when the door is open and each drawer including one or a plurality of storages to store money (cassette with lock l8 and clerk cassette with lock l13);
	A lock device including a plurality of locks disposed inside the safe, each of the locks to restrict each of the drawers from being drawn from inside the safe (l18 and l13 controlled by ELC in FIG. 7);
	Sato et al. is silent to a cover disposed at a front surface of the safe for hiding the safe door that the safe door appears when the cover is opened.
	Graef et al. teaches such limitations via a lockable front fascia that covers the safe (FIG. 1+).  
	Prior to the effective filing date it would have been obvious to combine the teachings in order to cover the lock to the safe for security and provide aesthetics.
	Re claim 2, the ELC is interpreted as controlling the locks to put them in a locked or unlocked state permitting withdrawn to restricting of withdrawing.
Re claims 3-4, FIG. 20 teaches a memory storing setting information as recited. IT would have ben obvious to one of ordinary skill in the art that these are set to allow for locking and unlocking for drawers to be withdrawn from the safe, as discussed above.  The input device is the MOP for example.  
Re claim 6, col 11, line s11+ teach that the safe has a lock l19 that ID card for access to draw out cassettes.  The CDR is part of the MOP which includes a display and keyboard.  The use of a password input through the card reading or via keyboard entry is an obvious expedient for security.  Col 11, lines 40+ teaches accepting an input of a code if there is a condition that there is at least one drawer to made drawable from inside, such as the user is registered.
Re claims 8-9, the limitations have been discussed above as the lock is electronically controlled.
Re claim 10, as there is a main control and electronic controls and processes within the device, the use of a controller is an obvious expedient to control whether or not to receive an input (such as controller software or a processor such as at CNT).  For example, when a password is being input for access, the controller is configured to control that it should receive a input, whereas at a different time, such as at a card read or when a password or input is not expected, is configured to control not receiving an input.  
Re claim 11, col 11, line 40+ teaches that after a card is input it is determined if it is a registered user, and if not, the process ends, and thus a unlock code is not received, and if the card is registered an unlock code can be received and the door can be opened.
Re claim 12, though silent to ending the process of the money handling apparatus, the examiner notes it would have been an obvious issue of security when the unlocked code is is not correct to open the safe lock.  A process of the money  handling apparatus can be ended such as not permitting a cassette to be removed/ accessed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2876